Citation Nr: 0716355	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  00-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for emphysema for 
accrued benefit purposes.

2.  Entitlement to service connection for papillary 
adenocarcinoma of the gastroesophageal junction (throat 
cancer) for accrued benefit purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death on a direct basis.

4.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002 and Supp. 2006). 




REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.  He died in November 1997.  The appellant is 
his widow.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In July 2003, the Board denied entitlement to DIC under 38 
USCA § 1151 for the cause of the veteran's death.  Pursuant 
to a Joint Motion for Remand (Motion), the United States 
Court of Appeals for Veterans Claims (Court), in a July 2004 
Order, vacated and remanded the Board's decision for 
compliance with the instructions in the Motion.  The Board 
remanded the appellant's case in September 2004.

The Board's remand noted that on appeal the appellant had 
raised claims of entitlement to accrued benefits based on 
claims of entitlement to service connection for throat 
cancer, emphysema, cataracts, and a heart disorder.  She also 
had raised the issue of entitlement to service connection for 
the cause of the veteran's death.  At the time of the 
September 2004 Board remand, however, those issues were not 
currently developed or certified for appellate review.  
Accordingly, they were referred to the RO for appropriate 
action.  In its remand, the Board emphasized that it would 
not exercise jurisdiction over any issue without an appeal 
being perfected in accordance with the provisions of 
38 U.S.C.A. § 7105 (2006). 

Subsequently, a January 2006 rating decision denied 
entitlement to accrued benefits based on claims of 
entitlement to service connection for throat cancer, 
emphysema, cataracts, and a heart disorder.  An appeal was 
timely perfected as to the issues of emphysema and throat 
cancer; thus, Board adjudication will now proceed.  As to the 
issues of cataracts and a heart disorder, the appellant did 
not perfect an appeal to the Board; hence, jurisdiction is 
lacking and therefore may not be exercised.  Id.

A March 2006 rating decision denied entitlement to service 
connection for the cause of the veteran's death.

In a March 2006 supplemental statement of the case the RO 
readjudicated the issue of entitlement to compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board 
finds that development of the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1151 is complete and 
that adjudication of this matter can now proceed.

For the reason outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.
 
 



FINDINGS OF FACT

1.  At the time of the veteran's death, the preponderance of 
the competent evidence of record was against finding that 
emphysema was demonstrated in service, or that it was 
otherwise related to service.

2.  At the time of the veteran's death, the preponderance of 
the competent evidence of record was against finding that 
throat cancer was demonstrated in service, that it was 
compensably disabling within a year postservice, or that it 
was otherwise related to service. 

3.  The veteran's death was not caused by VA medical 
treatment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
emphysema for the purpose of accrued benefits have not been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5121 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.1000 
(2006).

2.  The criteria for entitlement to service connection for 
throat cancer for the purpose of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 
5121; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000.

3.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1151  have not been met. 38 U.S.C.A. §§ 1151, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.358 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death, and between active military duty and the disorders for 
which accrued benefit claims are made; and the effective date 
of any benefits.  The appellant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decisions on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the appellant was provided appropriate notice, 
including the applicable regulations, in May 2001, January 
and June 2002, November 2004, and April and October 2005 
correspondence, as well as a December 2002 supplemental 
statement of the case (SSOC).  The claims were readjudicated 
in the March 2006 SSOC (the DIC claim) and the August 2006 
SOC (the accrued benefit claims).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that an SSOC 
that complies with applicable due process and notification 
requirements constitutes readjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Significantly, Mayfield also holds 
that VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide her appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in May 2001, January and June 2002, November 
2004, and April and October 2005 correspondence, as well as a 
December 2002 SSOC, fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish effective dates for the 
benefits sought on appeal.  The failure to provide notice of 
the type of evidence necessary to establish effective dates 
for the benefits sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate effective 
dates to be assigned are moot.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Pertinent post-
service medical records have been obtained and associated 
with the record, and there is no pertinent evidence which is 
not currently part of the claims file.  

The service medical records, however, are not available, and 
attempts to reconstruct them have been unsuccessful.  One 
sick call record has been secured, but it does not reveal any 
pertinent evidence.

Where, as here, the service medical records are not available 
the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The cases, however, do not establish a 
heightened "benefit of the doubt," but rather only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records are not available.  The case law 
does not lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claims.  Therefore, the Board finds 
that VA has fulfilled its VCAA obligations to the appellant.

Accrued Benefits Claims for Emphysema and Throat Cancer

The appellant asserts that she is entitled to accrued 
benefits because the veteran had appeals pending at the time 
of his death for entitlement to service connection for 
emphysema and throat cancer.

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claims for accrued benefits are 
separate from the claims the veteran filed prior to his 
death, accrued benefit claims are "derivative of" those 
claims.  By statute, the appellant takes the veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a) (West Supp. 2006); Jones v. West, 136 F.3d 
1299 (Fed. Cir. 1998)); (3) the veteran would have prevailed 
on his claim if he had not died (Id.); and (4) the claim for 
accrued benefits was filed within one year of the veteran's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  Jones, 136 F.3d at 
1300 (holding that a survivor 's accrued benefits claim 
derives from the fact that the veteran had a claim pending at 
date of death).   Hence, in connection with its consideration 
of this appeal, the Board will adjudicate the claims of 
entitlement to service connection for emphysema and throat 
cancer for accrued benefit purposes on the basis of the 
evidence that was actually or constructively of record at the 
time of the veteran's death in November 1997.

From the outset, it is again noted that the veteran's service 
medical records are not on file.  Those may have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  In cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  O'Hare.

Post-service, the earliest evidence of record of emphysema is 
a July 1993 VA treatment record noting that emphysematous 
changes were found on a computerized tomography (CT) of the 
thorax.  A VA hospital discharge summary dated in May 1993 
noted that the veteran had been diagnosed with chronic 
obstructive pulmonary disorder (COPD) for ten years at that 
time (i.e., since 1983).  The May 1993 VA hospital record 
also reported that the veteran had smoked two packs of 
cigarettes per day for 45 years before quitting 15 years 
earlier.  As to throat cancer, the earliest evidence of 
record is a January 1993 VA endoscopy report that diagnosed 
the veteran's papillary adenocarcinoma.

In addition to the foregoing records, the file at the time of 
the veteran's death included treatment records pertaining to 
care he received prior to his demise in November 1997  These 
records do not include a nexus opinion addressing the 
etiology of either the veteran's emphysema or throat cancer.  
 
The appellant has raised a theory of the case the assertion 
that both diseases were due to in-service use of tobacco 
(i.e., cigarette smoking).  The absence of service medical 
records notwithstanding, at the time of the veteran's death 
there was no competent medical evidence to suggest such a 
link, or, indeed, any relationship between the claimed 
conditions and service.

The standards for granting accrued benefits are stated above.  
The standard for granting service connection for emphysema or 
throat cancer provides that service connection may be granted 
if the disorder was incurred or aggravated while on active 
duty.  38 U.S.C.A. § 1110.  
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
 
Service connection for throat cancer may also be granted if 
it was compensably disabling within one year of the veteran's 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record at the time of the veteran's 
death, the Board finds that service connection for emphysema 
and throat cancer on an accrued basis is not warranted.  In 
this regard, there was no evidence of record at the time of 
his death that the veteran had emphysema or throat cancer in 
service, or that he compensably disabling throat cancer 
within a year of separation from active duty.  More 
importantly, there was no positive nexus evidence and the 
fact that well over 45 years separates the veteran's service 
discharge in 1945 from the earliest pertinent medical 
evidence of record documenting the veteran's claimed 
disorders.

Accordingly, the Board finds that the preponderance of the 
competent medical evidence of record at the time of the 
veteran's death was against the claims, and as such the 
claims of entitlement to accrued benefits for emphysema and 
throat cancer must be denied.

Claim for DIC Benefits Under 38 U.S.C.A. § 1151

The appellant contends that as a result of a blood 
transfusion received at a VA medical facility, the veteran 
developed Creutzfeldt - Jakob disease (CJD), which ultimately 
led to his death.  In support of her contention, she has 
submitted an October 1995 letter from the Medical Director of 
the Syracuse, New York, VA Medical Center (VAMC), which 
indicates that a blood transfusion that was administered to 
the veteran at the VAMC may have presented a "small, 
theoretical risk" of transmitting CJD.  In addition to this, 
the appellant also submitted an August 1998 handwritten 
medical note from a private physician, Niles F. Greenhouse, 
M.D., which stated that the veteran died in November 1997, 
and that based on the medical records, he suffered from CJD 
prior to his demise.

The veteran's death certificate indicates that in November 
1997, he died as a result of right pneumonia, which was due 
to or a consequence of COPD, which was due to or a 
consequence of congestive heart failure.  There is no 
indication in the medical evidence of record, other than the 
notation from Dr. Greenhouse, that the veteran ever 
contracted CJD.

VA made numerous attempts to contact Dr. Greenhouse to obtain 
any treatment records pertaining to the veteran, and to 
request that Dr. Greenhouse provide a basis for the August 
1998 medical opinion.  VA, however, was not successful in its 
attempts to contact Dr. Greenhouse.  The appellant was 
informed of this situation, and in a July 2002 statement, she 
indicated, through her representative, that she had no way of 
locating Dr. Greenhouse, and that she had no other medical 
evidence to submit in support of her claim.

A November 2002 VA medical opinion noted the findings shown 
on the veteran's medical records, to include his medical 
history, his cause of death, and the terminal hospital 
report, and determined that there was no evidence that the 
veteran suffered from CJD.  It was specifically noted that 
"review of [the veteran's] chart and also the status that he 
[the veteran] was in immediately prior to his death [did] not 
show any findings or symptoms consistent with Creutzfeldt - 
Jakob disease . . ."  It was also noted that the veteran's 
immediate cause of death was related to his COPD/marked 
pneumonia and pulmonary failure.  The medical opinion 
indicated that the examiner did not see any evidence that 
there was any misdiagnosis or mistreatment made on the part 
of the VA.  In addition, the examiner did not see any 
evidence that the veteran ever had clinically active CJD.

Under the law in effect at the time of the filing of the 
appellant's claim, entitlement to benefits under 38 U.S.C.A. 
§ 1151 may be established for the death of a veteran when it 
is shown that death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran in a 
VA facility, and the proximate cause of death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.

Based on the above-mentioned VA medical opinion, the Board 
must conclude that service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  The Board notes Dr. Greenhouse's August 1998 
statement; however, without any explanation for that finding 
or any other evidence showing that the veteran had CJD, the 
Board finds the 2002 VA medical opinion, which was based on a 
review of all of the evidence, to be more probative.  
Accordingly, the claim is denied.
 
Conclusion

In reaching these decisions to deny the appellant's claims, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for emphysema for accrued 
benefit purposes is denied.

Entitlement to service connection for throat cancer for 
accrued benefit purposes is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.


REMAND

The Board's prior September 2004 remand, directed the RO to 
adjudicate de novo the issue of entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  This the RO did in March 2006.  The record, 
unfortunately, does not show that the appellant received 
specific notice of this rating decision, to include a 
statement of her appellate rights.  The claims file instead 
shows that, subsequent to the March 2006 rating decision on 
the issue of cause of death, she mistakenly received notice 
of the right to appeal within a year as to the DIC claim, 
which had recently, and properly, been readjudicated by SSOC.  
 
In sum, the RO has failed to issue the appellant due notice 
as to the March 2006 rating decision which denied entitlement 
to service connection for the cause of the veteran's death.  
Hence, the one year period during which she may file a Notice 
of Disagreement to that rating decision has yet to begin.  
38 C.F.R. § 20.302 (2006).  On remand, the RO must issue a 
notice letter that apprises her of her appellate rights.

The purpose of this remand is to comply with governing 
adjudicative procedures.  

Accordingly, the case is REMANDED for the following action:

The RO is to issue the appellant proper 
notice of the March 2006 rating decision 
denying entitlement to service connection 
for the cause of the veteran's death on a 
direct basis.  The notice letter must 
include a statement of appellate rights 
that apprises the appellant that she has 
one year from the date of the letter to 
appeal the March 2006 rating decision, 
and it must enclose a copy of VA Form 
4107.  Thereafter, if and only if the 
appellant timely perfects an appeal 
should this issue be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).


 Department of Veterans Affairs


